MacIntyre, J.
1. In tlie trial of criminal cases, where tlie guilt of the accused is dependent wholly upon circumstantial evidence, it is tlie duty of the eoui't, without any request, to charge the law of circumstantial evidence, and the failure to so do requires the grant of a new trial. Coney v. State, 18 Ga. App. 112 (88 S. E. 918); Harris v. State, 18 Ga. App. 710 (90 S. E. 370); Glaze v. State, 2 Ga. App. 704 (58 S. E. 1126). However, where the indictment is supported by both circum*455stantial and direct evidence, and the direct evidence is evidence of a confession by the accused which is itself direct and not circumstantial evidence, it was not erroneous for the court, in the absence of an appropriate request, to omit to charge the law of circumstantial evidence. McElroy v. State, 125 Ga. 37 (2) (53 S. E. 759); Smith v. State, 125 Ga. 296 (54 S. E. 127); Griner v. State, 121 Ga. 614 (49 S. E. 700); Perry v. State, 110 Ga. 234 (36 S. E 781). Nor is it ground for a new trial that the judge, in the absence of a. special request so to do, fails to charge as to the weight to be given confessions. Sutton v. State, 17 Ga. App. 713 (88 S. E. 122); Malone v. State, 77 Ga. 767 (5); Sellers v. State, 99 Ga. 212 (25 S. E. 178); Walker v. State, 118 Ga. 34 (3) (44 S. E. 850); Chapman v. State, 28 Ga. App. 107 (2) (110 S. E. 332).
Decided February 16, 1939.
2. The evidence amply supported the verdict and under the foregoing rulings the court did not err in overruling' the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Guerry, J., concur.

P. T. Eipp, Loeb 0. Keizhy, for plaintiff in error.
L. L. Meadors, solicitor, contra.